DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments have been fully considered but they are not found persuasive. 
Applicant asserts that To is covered by a further layer that is void of the drug, this last layer serving to delay elution of the drug; however, there is no further explanation, argument, or support, so the examiner is unclear what layers the applicant is referring to.  Applicant further submits that the combination of Shastri and Quirk with To lacks common-sense reasoning due to claims 1 and 2 of shastri discussing electrospun fibers of the preferred embodiment; however, they are not relied upon in the rejection, nor are they relevant.  
Applicant further contends that the drug/agent containing layer of To is already covered by a retaining layer that is void of the drug/agent – however this layer is an optional layer in To and is not relied upon in the rejection in any manner, so it is unclear why the applicant is referring to aspects of To which are not relied upon or relevant in the rejection.  Applicant further proposes that the insulative layer would bury the drug/agent layer further from the external surface; however, this respectfully does not make sense as the rejection clearly proposes that the combination of the references results in the insulative outer layer having the external monolayer coating to promote endothelialization.  
Quirk was introduced in order to increase clarity due to applicant’s previous argument regarding “monolayer”.  Applicant appears to not maintain this position but again contends that any such “monolayer” of To is not on the “external blood contacting surface” as the drug containing layer of To is covered by a further layer that is void of any drug; however, again, nothing is cited and nothing is referenced in To, so it is unclear what the applicant is referring to as there are no layers required by the prior art or recited in the rejection.  
Lastly, Applicant submits that the assertion “a known variant of an antibody” is meaningless and the examiner provided no evidence to substantiate the assertion, while the following sentence of the rejection (below) specifically indicates anti-CD34 is found in the prior art (with a citation) and is rejected under that rationale.
Accordingly, the rejection is maintained below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over To et al. (US 2011/0086081; hereinafter “To”) in view of Shastri et al. (US 2006/0085063; hereinafter “Shastri”) and Quirk et al. (Comprehensive Polymer Science and Supplements, Volume 7, 1989, pp1-26; herein after “Quirk”).
Regarding claim 1, To discloses an implantable medical device including at least one implantable medical electrode suitable for placement in the left ventricle of the heart (e.g. ¶¶ 104, 139 – “endocardial leads”; “implantable device leads…configured to engage a portion of the endocardial wall” – where the examiner notes “suitable for placement” only requires that the electrode is capable of being positioned in the left ventricle), and a lead body (inherently present in an “implantable device lead”), the lead body comprising an outer layer comprising a polymeric material (e.g. ¶¶ 6 – “coating the surface of a medical article with a polymeric carrier and attaching an agent to, or blending the agent with, the polymeric carrier”, also see ¶¶ 29-31, 43, and 46 at least regarding context for the polymeric material coating on the outer surface), the external blood contacting surface of the outer layer comprising an external coating comprising a monolayer of at least one biological agent that promotes endothelialization covalently attached to the lead body (where the polymeric coating as referenced above chemically links biological agents via covalent bonds - see ¶¶ 47, 55, etc.).  Furthermore, “A block copolymer is defined as a polymer comprising molecules in which there is a linear arrangement of blocks, a block being defined as a portion of a polymer molecule in which the monomeric units have at least one constitutional or configurational feature absent from the adjacent portions.” on p1 of Quirk.  Accordingly, the linear arrangement of the biological agents defined as a “moiety” or single molecule/atom in the prior art of To, are interpreted by the examiner as a monolayer, reading on the claim language (See further ¶¶ 104), the biological agent comprising a polypeptide, the polypeptide comprising collagen (e.g. ¶¶ 53, 108 – where collagen or polysaccharides are listed as an option).
To fails to expressly disclose the lead body comprising an insulative outer sheath.  The use of insulative outer sheaths is notorious in the art of implantable medical leads and/or endocardial leads.  In the same field of endeavor, Shastri discloses a similar method of covalent modification of polymeric surfaces for coupling a monolayer of biological agents to polymeric materials of implantable devices including implantable medical leads – specifically where the polymers are used in implantable lead insulation in order to provide higher tensile strength and the elastic modulus of polyurethanes over generic rubber while promoting endothelialization (e.g. ¶¶ 93-95, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the invention, to substitute the polyurethane lead insulation of Shastri, into the device of To, in order to yield the predictable results of providing an improved insulative layer with the ability to accept the external coating as a monolayer for promoting endothelialization at the same time.
Regarding claim 4, To discloses an implantable medical device including at least one implantable medical electrode suitable for placement in the left ventricle of the heart (e.g. ¶¶ 104, 139 – “endocardial leads”; “implantable device leads…configured to engage a portion of the endocardial wall” – where the examiner notes “suitable for placement” only requires that the electrode is capable of being positioned in the left ventricle), and a lead body (inherently present in an “implantable device lead”), the lead body comprising an outer layer comprising a polymeric material (e.g. ¶¶ 6 – “coating the surface of a medical article with a polymeric carrier and attaching an agent to, or blending the agent with, the polymeric carrier”, also see ¶¶ 29-31, 43, and 46 at least regarding context for the polymeric material coating on the outer surface), the external blood contacting surface of the outer layer comprising an external coating comprising a monolayer of at least one biological agent that promotes endothelialization covalently attached to the lead body (where the polymeric coating as referenced above chemically links biological agents via covalent bonds - see ¶¶ 47, 55, etc., and these biological agents are a “moiety” which would function as a single molecule/atom and applied as a monolayer see ¶¶ 104 which meets this claim language), the biological agent comprising a polysaccharide (e.g. ¶¶ 53, 108 – where polysaccharides are listed as an option). 
To fails to expressly disclose the lead body comprising an insulative outer sheath.  The use of insulative outer sheaths is notorious in the art of implantable medical leads and/or endocardial leads.  In the same field of endeavor, Shastri discloses a similar method of covalent modification of polymeric surfaces for coupling a monolayer of biological agents to polymeric materials of implantable devices including implantable medical leads – specifically where the polymers are used in implantable lead insulation in order to provide higher tensile strength and the elastic modulus of polyurethanes over generic rubber while promoting endothelialization (e.g. ¶¶ 93-95, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the invention, to substitute the polyurethane lead insulation of Shastri, into the device of To, in order to yield the predictable results of providing an improved insulative layer with the ability to accept the external coating as a monolayer for promoting endothelialization at the same time.
Regarding claim 7, To discloses an implantable medical device including at least one implantable medical electrode suitable for placement in the left ventricle of the heart (e.g. ¶¶ 104, 139 – “endocardial leads”; “implantable device leads…configured to engage a portion of the endocardial wall” – where the examiner notes “suitable for placement” only requires that the electrode is capable of being positioned in the left ventricle), and a lead body (inherently present in an “implantable device lead”), the lead body comprising an outer layer comprising a polymeric material (e.g. ¶¶ 6 – “coating the surface of a medical article with a polymeric carrier and attaching an agent to, or blending the agent with, the polymeric carrier”, also see ¶¶ 29-31, 43, and 46 at least regarding context for the polymeric material coating on the outer surface), the external blood contacting surface of the outer layer comprising an external coating comprising a monolayer of at least one biological agent that promotes endothelialization covalently attached to the lead body (where the polymeric coating as referenced above chemically links biological agents via covalent bonds - see ¶¶ 47, 55, etc., and these biological agents are a “moiety” which would function as a single molecule/atom and applied as a monolayer see ¶¶ 104 which meets this claim language), the biological agent comprising an antibody (e.g. ¶¶ 116 – where antibody is listed as an option). 
To fails to expressly disclose the lead body comprising an insulative outer sheath.  The use of insulative outer sheaths is notorious in the art of implantable medical leads and/or endocardial leads.  In the same field of endeavor, Shastri discloses a similar method of covalent modification of polymeric surfaces for coupling a monolayer of biological agents to polymeric materials of implantable devices including implantable medical leads – specifically where the polymers are used in implantable lead insulation in order to provide higher tensile strength and the elastic modulus of polyurethanes over generic rubber while promoting endothelialization (e.g. ¶¶ 93-95, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the invention, to substitute the polyurethane lead insulation of Shastri, into the device of To, in order to yield the predictable results of providing an improved insulative layer with the ability to accept the external coating as a monolayer for promoting endothelialization at the same time.
Regarding claim 2, 5, and 10, To discloses the at least one electrode is a stimulation electrode (e.g. ¶¶ 104, 139 – “pacemaker electrodes”, “endocardial leads”, “defibrillator”, etc. – where the examiner notes that these devices necessarily require stimulation electrodes).
Regarding claim 3, 6, and 11, To discloses the at least one electrode is a sensing electrode (e.g. ¶¶ 104, 139 – “guidewire leads”, “endocardial leads”, “defibrillator”, etc. – where the examiner notes that these devices necessarily require sensing electrodes).
Regarding claims 12-13, To discloses the at least one electrode is a pacing electrode (e.g. ¶¶ 104, 139 – “pacemaker electrodes”, “pacemaker”, etc. - where the examiner notes that these devices necessarily require pacing electrodes).
Regarding claims 15-16, To discloses the implantable medical device comprises an implantable pulse generator that delivers electronic pacing therapy (e.g. ¶¶ 104, 139 – “pacemaker” – where a implanted pacemaker necessarily delivers electronic pacing therapy).
Claims 8-9, 14, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over To, in view of Shastri and Quirk, as applied to claim 7 above, further in view of Kutryk et al. (USP# 7,037,332; hereinafter “Kutryk”).
Regarding claim 8, To fails to expressly disclose a specific antibody to an endothelial cell surface marker.  In the same field of endeavor, Kutryk teaches the use of an electrode in combination with an antibody and endothelial cell surface markers in order decrease the incidence of restenosis and other thromboembolic complications from implantation (e.g. Col 4, ll 32-46; Col 6,  ll 15-37; Cols 7-8, ll 9-11).  It would have been obvious, to one of ordinary skill in the art, at the time of the invention, to modify To with a specifically targeted antibody or an antibody to an endothelial cell surface marker, as taught by Kutryk, in order to yield the predictable results of decreasing the incidence of restenosis and other thromboembolic complications during implantation. 
Regarding claim 9, the examiner notes that the anti-CD34 antibody is a known cancer stem cell marker, and a known variant of an antibody; accordingly, based on the rejection above with respect to claim 8, one of ordinary skill in the art would expect to employ the specific anti-cd34 antibody under the same rationale to treat a patient who would benefit from therapy involving the CD34 antigen.  However, To fails to expressly disclose the “anti-CD34 antibody”.  In the same field of endeavor, Kurtyk specifies the use of an anti-CD34 antibody incorporated into each layer of the matrix by mixing it with the matrix coating solution (e.g. Col 4, ll 32-46; Col 11, lines 59-63), where one or more layers may be employed (see claim 1), in order to promote the adherence of cells captured in vivo on the device it is layered upon and decreasing the incidence of restenosis and other thromboembolic complications from implantation.  It would have been obvious, to one of ordinary skill in the art, at the time of the invention to incorporate the anti-CD34 antibody layers as taught by Kurtyk, into the outer coating of To, in order to yield the predictable results of decreasing the incidence of restenosis and other thromboembolic complications during implantation while improving reaction to progenitor endothelial cells.
Regarding claim 14, To discloses the at least one electrode is a pacing electrode (e.g. ¶¶ 104, 139 – “pacemaker electrodes”, “pacemaker”, etc. - where the examiner notes that these devices necessarily require pacing electrodes).
Regarding claim 17, To discloses the implantable medical device comprises an implantable pulse generator that delivers electronic pacing therapy (e.g. ¶¶ 104, 139 – “pacemaker” – where a implanted pacemaker necessarily delivers electronic pacing therapy).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792